Name: 96/176/EC: Council Decision of 26 February 1996 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1996-03-01

 Avis juridique important|31996D017696/176/EC: Council Decision of 26 February 1996 appointing an alternate member of the Committee of the Regions Official Journal L 051 , 01/03/1996 P. 0051 - 0051COUNCIL DECISION of 26 February 1996 appointing an alternate member of the Committee of the Regions (96/176/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to Council Decision 94/65/EC of 26 January 1994 appointing members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1),Whereas a seat as an alternate member of the Committee has become vacant following the resignation of Mr Claudio Carnieri notified to the Council on 16 January 1996;Having regard to the proposal from the Italian Government,HAS DECIDED AS FOLLOWS:Sole Article Mr Bruno Bracalente is hereby appointed an alternate member of the Committee of the Regions in place of Mr Claudio Carnieri for the remainder of the latter's term office, which runs until 25 January 1998.Done at Brussels, 26 February 1996.For the CouncilThe PresidentS. AGNELLI(1) OJ No L 31, 4. 2. 1994, p. 29.